Exhibit 10(s)
EXECUTION COPY

[ex10q.gif]
51 West 52nd Street
New York, NY 10019


Mr. Lawrence Tu
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019
Dear Larry:
as of November 11, 2013

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:
1.    Term. The term of your employment under this Agreement shall commence on
January 1, 2014 (the “Effective Date”) and, unless earlier terminated under this
Agreement, shall expire at midnight on the fourth anniversary thereafter (the
“Expiration Date”). The period from the Effective Date through the Expiration
Date is referred to herein as the “Term” notwithstanding any earlier termination
of your employment for any reason.
2.    Duties. You will serve as the Senior Executive Vice President and Chief
Legal Officer, CBS Corporation and you agree to perform all duties reasonable
and consistent with that office as the President and Chief Executive Officer of
CBS (the “CEO”) may assign to you from time to time. In such position, you will
be directly responsible for all legal affairs of CBS. Your principal place of
employment will be CBS’s executive offices in the Los Angeles metropolitan area;
provided, however, that you will be required to render services in the New York
metropolitan area and elsewhere upon request for business reasons.
3.    Base Compensation.
(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Two Hundred Thousand Dollars ($1,200,000) per annum, less applicable
deductions and withholding taxes, in accordance with CBS’s payroll practices as
they may exist from time to time. During the Term of this Agreement, your Salary
may be increased, and such increase, if any, shall be made at a time, and in an
amount, that CBS shall determine in its discretion.
(b)    Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with CBS under this Agreement,
determined and payable as follows:
(i)    Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 2





(ii)    Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 200% of your Salary in effect
on November 1st of such calendar year or the last day of your employment, if
earlier.
(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.
(iv)    If, prior to the last day of a calendar year, your employment with CBS
terminates, CBS may, in its discretion, choose to pay you a prorated Bonus, in
which case such prorated Bonus will be determined in accordance with the
guidelines of the STIP and payable in accordance with paragraph 3(b)(iii);
provided, that you will receive a Bonus for the calendar year in which the
employment Term ends, such Bonus to be determined based on actual performance
and consistent with senior executive officers who remain employed with CBS, and
then prorated based on the number of calendar days of such year elapsed through
the date on which the Term ends (the “Pro-Rata Bonus”), payable, less any
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year.
(c)    Long-Term Incentive Compensation.
(i)    Beginning in calendar year 2014, you shall be eligible to receive annual
grants of long-term incentive compensation under the CBS Corporation 2009
Long-Term Incentive Plan (or any successor plan thereto) (the “LTIP”), as may be
amended from time to time without notice in the discretion of CBS. You shall
have a target long-term incentive value equal to Three Million Five Hundred
Thousand Dollars ($3,500,000). The precise amount, form (including equity and
equity-based awards, which for purposes of this Agreement are collectively
referred to as “equity awards”) and timing of any such long-term incentive
award, if any, shall be determined in the discretion of the Compensation
Committee of the CBS Board of Directors (the “Committee”).
(ii)    In order to help offset the loss of substantial compensation that you
will forfeit by leaving your prior employer and accepting employment with CBS,
you will receive the following:
(A)    A cash payment of Two Million Dollars ($2,000,000) in a single lump sum,
paid to you with the first regular payroll after the Effective Date (the
“Initial Cash Payment”). If, within two years after the Effective Date, you
voluntarily terminate employment with CBS for a reason other than Good Reason,
Disability, Permanent Disability or death, or CBS terminates your employment for
Cause, you agree to repay to CBS a pro-rata portion of the Initial Cash Payment
based on



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 3





the remaining number of calendar days from your date of termination and the two
year anniversary of the Effective Date.
(B)     On the Effective Date of this Agreement (the “Initial RSU Grant Date”),
you shall automatically receive an award of RSUs subject only to time-based
vesting conditions (“TRSUs”) under the LTIP (the “Initial TRSUs”). The Initial
TRSUs shall have a grant date value equal to One Million Six Hundred Thousand
Dollars ($1,600,000) (the “Initial TRSU Grant Value”). The number of Initial
TRSUs (rounded down to a whole unit for any fractional unit) shall be determined
by dividing the Initial TRSU Grant Value by the closing price of one share of
Class B Common Stock on the Initial TRSU Grant Date or if the Initial TRSU Grant
Date is not a trading day, the closing price of one share of Class B Common
Stock on the last trading daypreceeding the Initial TRSU Grant Date). Each
Initial TRSU shall correspond to one share of Class B Common Stock. The Initial
TRSUs shall vest in two equal installments on each of the first and second
anniversaries of the Initial TRSU Grant Date, provided that you are employed on
each such vesting date and subject to acceleration and all other applicable
provisions of the Agreement. The Initial TRSUs shall be payable in shares of
Class B Common Stock and shall accrue dividend equivalents in accordance with
the LTIP.
4.    Benefits. You shall participate in all CBS vacation, medical, dental, life
insurance, long-term disability insurance, retirement, long-term incentive and
other benefit plans and programs applicable generally to other senior executives
of CBS and its subsidiaries as CBS may have or establish from time to time and
in which you would be eligible to participate under the terms of the plans, as
may be amended from time to time, which eligibility and terms shall be at least
as favorable as provided to other similarly situated senior executives of CBS.
This provision shall not be construed to either require CBS to establish any
welfare, compensation or long-term incentive plans, or to prevent the
modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement.
5.    Business Expenses. During your employment under this Agreement, CBS shall
reimburse you for such reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to CBS executives at
comparable levels. Such travel and other expenses shall be reimbursed by CBS as
soon as practicable in accordance with CBS’s established guidelines, as may be
amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 4







6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
other than the expiration of the Term, for the greater of: (i) twelve (12)
months; or (ii) for so long as any payment s are due to you pursuant to
paragraph 7(b) or 7(c) or 7(j) of this Agreement, unless you request and CBS
accepts a written request pursuant to paragraph 6(j) of this Agreement, if any.
(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of CBS, or disclose to any third party, any information relating to
CBS, or any of CBS’s affiliated companies which is non-public, confidential or
proprietary to CBS or any of CBS’s affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of your duties
under this Agreement consistent with CBS’s policies); and (ii) you will comply
with any and all confidentiality obligations of CBS to a third party, whether
arising under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
that you reasonably believe is entitled to disclose it to you. For purposes of
this paragraph 6(b), the term “third party” shall be defined to mean any person
other than CBS and its subsidiaries or any of their respective directors and
senior officers.
(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b) or 7(c) or 7(j) of this Agreement, you shall not,
directly or indirectly:



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 5







(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of CBS
or any of CBS’s affiliated companies with any customer, employee, consultant or
supplier.
(d)    CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Senior Vice
President, Corporate Secretary, CBS Corporation or his designee as your
attorney-in-fact with the power to execute such documents on your behalf. To the
extent you have any rights in the results and proceeds of your services under
this Agreement that cannot be assigned as described above, you unconditionally
and irrevocably waive the enforcement of such rights. This paragraph 6(d) is
subject to, and does not limit, restrict, or constitute a waiver by CBS of any
ownership rights to which CBS may be entitled by operation of law by virtue of
being your employer.
(e)    Litigation.
(i)    You agree that during the Term and for twelve (12) months thereafter or,
if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 6





necessary in the performance of your duties under this Agreement, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving CBS, or any of CBS’s
affiliated companies, other than any litigation or other proceeding in which you
are a party-in-opposition, without giving prior notice to CBS or its counsel;
and (y) in the event that any other party attempts to obtain information or
documents from you with respect to such matters, either through formal legal
process such as a subpoena or by informal means such as interviews, you shall
promptly notify CBS’s counsel before providing any information or documents.
(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings and any travel related to your attendance at such
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and
(y) reimburse you for all reasonable and appropriate out-of-pocket expenses
actually incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses, provided, however, to the extent that such
cooperation is sought more than eighteen (18) months after the conclusion of the
Term, you and CBS shall mutually determine in good faith appropriate and
reasonable compensation for such cooperation taking into account any
responsibilities you may have for a future employer. Reimbursement shall be made
within 60 calendar days following the date on which CBS receives appropriate
documentation with respect to such expenses, but in no event shall payment be
made later than December 31 of the calendar year following the calendar year in
which you incur the related expenses.
(iii)    You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process, the approval of
CEO while you are serving as the Senior Executive Vice President and Chief Legal
Officer, CBS Corporation and the General Counsel of CBS, thereafter.
(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 7





affiliated companies or any of their respective officers, directors, agents,
employees, suppliers or customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following:
(i) all amounts you may owe to CBS, or any of CBS’s subsidiaries at the time of
or subsequent to the termination of your employment with CBS; and (ii) the value
of the CBS property which you retain in your possession after the termination of
your employment with CBS. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent. Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you that constitute “deferred compensation”
within the meaning of Internal Revenue Code Section 409A (“Code Section 409A”).
(h)    Non-Disparagement. You agree that, during the Term and for a period of
one (1) year thereafter, you shall not, in any communications with the press or
other media or any customer, client or supplier of CBS or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS or any of CBS’s affiliated companies, or any of their
respective directors or senior officers. However, the preceding requirement will
not apply to (i) any statements that you make in addressing any statements made
by CBS, its officers and/or its directors regarding you or your performance as
an employee of the Company so long as your statements are, in your good faith
judgment, truthful and in response to the statements by CBS and/or its officers
and directors, and (ii) truthful testimony that you give in any legal,
regulatory or similar proceeding. CBS, in its official statements and also on
behalf of its officers and directors, agrees that, during the Term and for a
period of one (1) year thereafter, CBS and its officers and directors shall not,
in any communications with the press or other media or any customer, client or
supplier of CBS or any of CBS’s affiliated companies, criticize, ridicule or
make any statement which disparages or is derogatory of you.
(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraphs, in addition to any other remedies available to CBS.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 8





notwithstanding the termination of your employment under this Agreement for any
reason or the expiration of the Term; provided, however, that your obligations
under paragraph 6(a) (but not under any other provision of this Agreement) shall
cease if: (x) CBS terminates your employment without Cause or you resign with
Good Reason; (y) you provide CBS a written notice indicating your desire to
waive your right to receive, or to continue to receive, termination payments and
benefits under paragraphs 7(b)(ii)(A) through (D), paragraphs 7(c)(ii)(A)
through (D) or paragraphs 7(j)(ii)(A), (B), (C), (D) and (F), as applicable; and
(z) CBS notifies you that it has, in its discretion, accepted your request. You
and CBS agree that the restrictions and remedies contained in paragraphs 6(a)
through (i) are reasonable and that it is your intention and the intention of
CBS that such restrictions and remedies shall be enforceable to the fullest
extent permissible by law. If a court of competent jurisdiction shall find that
any such restriction or remedy is unenforceable but would be enforceable if some
part were deleted or the period or area of application reduced, then such
restriction or remedy shall apply with the modification necessary to make it
enforceable. You acknowledge that CBS conducts its business operations around
the world and has invested considerable time and effort to develop the
international brand and goodwill associated with the “CBS” name. To that end,
you further acknowledge that the obligations set forth in this paragraph 6 are
by necessity international in scope and necessary to protect the international
operations and goodwill of CBS and its affiliated companies.
7.    Termination of Employment.
(a)    Termination for Cause.
(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause at any time during the Term. For purposes of this Agreement, “Cause”
shall mean: (A) embezzlement, fraud or other conduct that is intended to result
in your substantial personal enrichment and which constitutes a felony or a
misdemeanor involving fraud or perjury; (B) willful unauthorized disclosure of
Confidential Information that has had or is reasonably likely to have a material
negative effect on CBS; (C) your failure to obey a material lawful and
reasonable directive that is appropriate to your position from an executive(s)
in your reporting line; (D) a material failure by you to comply with the
material written policies of CBS, including the CBS Business Conduct Statement
or successor conduct statement as they apply from time to time (but only to the
extent such policies or requirements also apply to all other similarly situated
CBS executives); (E) your material breach of this Agreement (including any
representations herein); (F) during the Term, your terminating your employment
without Good Reason other than due to your death or Disability; (G) your
continued failure (except in the event of your Disability) or refusal to
substantially perform your material obligations under this Agreement;
(H) willful failure to materially cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities or
the destruction or failure to preserve documents or other material reasonably
likely to be relevant to such an investigation, or the inducement of others to
fail to cooperate or to destroy or fail to produce documents or other



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 9





material; or (I) conduct which is considered an offense involving moral
turpitude under federal, state or local laws, and which reasonably could be
expected to (1) bring you to public disrepute, scandal or ridicule or reflect
unfavorably upon any of CBS’s businesses or those who conduct business with CBS
and its affiliated entities, and (2) have a material negative effect on CBS.
Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A), (B) or (F) or any other conduct, failure,
breach or refusal which, by its nature, cannot reasonably be expected to be
cured, the conduct required to cure. Except for conduct described in clause (A),
(B) or (F) or any other conduct, failure, breach or refusal which, by its
nature, cannot reasonably be expected to be cured, you shall have ten (10)
business days from the giving of such notice within which to cure any conduct,
failure, breach or refusal under clause (C), (D), (E), (G), (H) or (I) of this
paragraph 7(a)(i); provided, however, that if irreparable injury from a delay of
ten (10) business days is reasonably likely to occur, CBS may give you notice of
such shorter period within which to cure as is reasonable under the
circumstances.
(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except to the extent required by applicable law.
(b)    Termination without Cause.
(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.
(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:
(A)    Salary:  a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph 3(a), payable in accordance with
CBS’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:
(I)    beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 10





Amount on the Regular Payroll Dates that occur on or before March 15th of the
calendar year following the calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Section 401(a)(17) of the Internal Revenue Code
(the “Code”) for the calendar year in which your termination occurs, which is
$510,000 for 2013); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the
second calendar year following your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular Payroll Amount on your Regular Payroll Dates commencing
with the Regular Payroll Date that follows the Permissible Payment Date. Each
payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A.
(B)    Bonus:  an additional severance amount equal to 1.5 times your “Severance
Bonus”. For purposes of this Agreement, “Severance Bonus” is defined as your
Target Bonus in effect on the date of your termination of employment, ignoring
any reduction in your Target Bonus prior to such date that constituted Good
Reason. The additional severance amount described above shall be determined and
paid as follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 11





calendar year in which your employment terminates; provided, however, that to
the extent (x) you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination, (y) your date of termination pursuant to paragraph 7(b)(i)
occurs after June 30th of the calendar year, and (z) the prorated bonus
described in this paragraph 7(b)(ii)(B)(I) is determined to constitute “deferred
compensation” within the meaning of Code Section 409A, then such prorated bonus
shall not be paid to you until the earlier of (a) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (b) your death. Each payment pursuant to this
paragraph 7(b)(ii)(B) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th month
anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law; provided, further that to the extent CBS is unable
to continue such benefits because of underwriting on the plan term or if such
continuation would violate Code Section 105(h), CBS



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 12





shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All stock options awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All restricted share unit (“RSU”) awards and other equity awards (or
portions thereof), excluding the Initial TRSUs, that would otherwise vest on or
before the end of an eighteen (18) month period following the termination date
(the “Accelerated Share Awards”) shall accelerate and vest immediately on the
Release Effective Date and be settled within ten (10) business days thereafter;
provided, however, that with respect to Accelerated Share Awards that remain
subject to performance-based vesting conditions on your termination date, in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such Accelerated Share Award under Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such Accelerated Share Award shall vest if and to the extent
that, after the end of the applicable performance period, the Committee
certifies that a level of the performance goal relating to such Accelerated
Share Award has been met (and without the application of any negative discretion
by the Committee that does not also apply to substantially all other senior
executives of CBS), or, if later, the Release Effective Date, and shall be
settled within ten (10)



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 13





business days thereafter; provided, further, that with respect to Accelerated
Share Awards that remain subject to performance-based vesting conditions on your
termination date, in the event and to the extent that compliance with the
performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such Accelerated Share
Award, such Accelerated Share Award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter;
(IV)    All Initial TRSUs (or portions thereof) shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter.
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) in the event you secure other employment and the
amount of such payments shall be reduced by any compensation earned by you from
any source, including, without limitation, salary, sign-on or annual bonus
compensation, consulting fees, and commission payments, provided that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment, and provided further that mitigation shall apply
only for employment in a position that is substantially similar (or superior) in
all material aspects as compared to your position at CBS. You agree to advise
CBS immediately and in writing of any employment for which you are receiving
such payments and to provide documentation as requested by CBS with respect to
such employment. The payments provided for in paragraph 7(b)(ii) are in lieu of
any other severance or income continuation or protection under any CBS plan,
program or agreement that may now or hereafter exist (unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(b)(ii) of this Agreement).
(c)    Resignation with Good Reason.
(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after the occurrence of the event constituting Good
Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 14





not later than sixty (60) days after the date it is given to CBS, provided that
CBS may set an earlier effective date for your resignation at any time after
receipt of your notice. For purposes of this Agreement (and any other agreement
that expressly incorporates the definition of Good Reason hereunder), “Good
Reason” shall mean the occurrence of any of the following without your consent
(other than in connection with the termination or suspension of your employment
or duties for Cause or in connection with physical and mental incapacity): (A) a
material reduction in (1) your position, titles, offices, reporting
relationships, authorities, duties or responsibilities from those in effect
immediately prior to such reduction, including any such reduction effected
through any arrangement involving the sharing of your position, titles, offices,
reporting relationships, authorities, duties or responsibilities, or any such
reduction which would remove positions, titles, offices, reporting
relationships, authorities, duties or responsibilities which are customarily
given to an executive of a public company comparable to CBS or (2) your base
Salary or target compensation in effect immediately prior to such reduction,
including your annual Target Bonus or long term incentive targets (for the
avoidance of doubt, a material reduction shall include and be deemed to have
occurred with respect to clause (A)(1) above if either (x) you cease to be the
most senior executive responsible for the legal affairs of CBS (provided that if
CBS has an ultimate parent company that is a public company, instead you are not
the most senior executive responsible for legal affairs of the ultimate public
parent company) or (y) neither CBS nor its ultimate parent company (if any) is a
public company); (B) the assignment to you of duties or responsibilities that
are materially inconsistent with your position, titles, offices or reporting
relationships as they existed on the Effective Date or that materially impair
your ability to function as Senior Executive Vice President and Chief Legal
Officer of CBS; (C) the material breach by CBS of any of its obligations under
this Agreement; or (D) the requirement that you relocate outside of the
metropolitan area in which you currently are employed (as described in
paragraph 2 of this Agreement) to any metropolitan area other than New York. CBS
shall have thirty (30) days from the receipt of your notice within which to cure
and, in the event of such cure, your notice shall be of no further force or
effect. If no cure is effected, your resignation will be effective as of the
date specified in your written notice to CBS or such earlier effective date set
by CBS following receipt of your notice.
(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(i)
hereunder, the following payments and benefits:
(A)    Salary: a severance amount equal to eighteen (18) months of your Regular
Payroll Amount, payable as follows:
(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 15





Dates that occur on or before March 15th of the calendar year following the
calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y  two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $510,000 for 2013); provided, however,
that in no event shall payment be made to you pursuant to this
paragraph 7(c)(ii)(A)(II) later than December 31st of the second calendar year
following your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(c)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.
(B)    Bonus: an additional severance amount equal to 1.5 times your Severance
Bonus, determined and paid as follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 16





compensation” within the meaning of Code Section 409A, then such prorated bonus
shall not be paid to you until the earlier of (a) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (b) your death. Each payment pursuant to this
paragraph 7(c)(ii)(B) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th Month
Anniversary occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law; provided, further that to the extent CBS is unable
to continue such benefits because of underwriting on the plan term or if such
continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 17





that to the extent CBS is unable to continue such benefits because of
underwriting on the plan term, CBS shall provide you with economically
equivalent benefits determined on an after-tax basis (to the extent such benefit
was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.
(II)    All stock options awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All restricted share unit (“RSU”) awards and other equity awards (or
portions thereof), excluding the Initial TRSUs, that would otherwise vest on or
before the end of an eighteen (18) month period following the termination date
(the “Accelerated Share Awards”) shall accelerate and vest immediately on the
Release Effective Date and be settled within ten (10) business days thereafter;
provided, however, that with respect to Accelerated Share Awards that remain
subject to performance-based vesting conditions on your termination date, in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such Accelerated Share Award under Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such Accelerated Share Award shall vest if and to the extent
that, after the end of the applicable performance period, the Committee
certifies that a level of the performance goal relating to such Accelerated
Share Award has been met (and without the application of any negative discretion
by the Committee that does not also apply to substantially all other senior
executives of CBS), or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to Accelerated Share Awards that remain subject to performance-based
vesting conditions on your termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Code Section
162(m) is not required in order to ensure the deductibility of any such
Accelerated Share Award, such Accelerated Share Award shall immediately vest
(with an assumption that the



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 18





performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter.
(IV)    All Initial TRSUs (or portions thereof) shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter.
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) in the event you secure other employment and the
amount of such payments shall be reduced by any compensation earned by you from
any source, including, without limitation, salary, sign-on or annual bonus
compensation, consulting fees, and commission payments, provided that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment, and provided further that mitigation shall apply
only for employment in a position that is substantially similar (or superior) in
all material aspects as compared to your position at CBS. You agree to advise
CBS immediately and in writing of any employment for which you are receiving
such payments and to provide documentation as requested by CBS with respect to
such employment. The payments provided for in paragraph 7(c)(ii) are in lieu of
any other severance or income continuation or protection under any CBS plan,
program or agreement that may now or hereafter exist (unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(c)(ii) of this Agreement).
(d)    Death.
(i)    Your employment with CBS shall terminate automatically upon your death.
(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 19





through and including your date of death, payable, less applicable withholding
taxes, between January 1st and March 15th of the following calendar year. In
addition, (A) all awards of stock options and stock appreciation rights that
have not vested and become exercisable on the date of such termination shall
accelerate and vest immediately, and shall continue to be exercisable by your
beneficiary or estate until the greater of two years following your date of
death or the period provided in accordance with the terms of the grant, provided
that in no event shall the exercise period of such awards extend beyond their
expiration date; (B) all awards of stock options and stock appreciation rights
that have previously vested and become exercisable by the date of your death
shall remain exercisable by your beneficiary or estate until the greater of two
years following your date of death or the period provided in accordance with the
terms of the grant, provided that in no event shall the exercise period of such
awards extend beyond their expiration date; (C) all awards of RSUs and other
equity awards that remain subject only to time-based vesting conditions on the
date of your death shall immediately vest and be settled within ten (10)
business days thereafter; and (D) all awards of RSUs and other equity awards
that remain subject to performance-based vesting conditions on the date of your
death shall vest if and to the extent the Committee certifies that a level of
the performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter.
(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts or benefits
described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable, that you would have received had you continued
to live, all such amounts and benefits shall be paid, less applicable deductions
and withholding taxes, to your beneficiary (or, if no beneficiary has been
designated, to your estate) in accordance with the applicable payment schedule
set forth in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B) and (E), as applicable.
(e)    Disability.
(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.
(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed during the Term, you will exclusively receive compensation under
the STD program in accordance with its terms and, thereafter, under the LTD
program in accordance



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 20





with its terms, provided you are eligible to receive LTD program benefits.
Notwithstanding the foregoing, if you have not returned to work by December 31st
of a calendar year during the Term, you will receive bonus compensation for the
calendar year(s) during the Term in which you receive compensation under the STD
program, determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).
(iii)    Bonus compensation under this paragraph 7(e)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).
(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP), (i) all awards of stock options and stock appreciation rights that have
not vested and become exercisable on your termination date shall accelerate and
vest immediately, and shall continue to be exercisable until the greater of
three years following the termination date or the period provided in accordance
with the terms of the grant, provided that in no event shall the exercise period
of such awards extend beyond their expiration date; (ii) all awards of stock
options and stock appreciation rights that have previously vested and become
exercisable by your termination date shall remain exercisable until the greater
of three years following the termination date or the period provided in
accordance with the terms of the grant, provided that in no event shall the
exercise period of such awards extend beyond their expiration date; (iii) all
awards of RSUs and other equity awards that remain subject only to time-based
vesting conditions on your termination date shall immediately vest and be
settled within ten (10) business days thereafter; and (iv) all awards of RSUs
and other equity awards that remain subject to performance-based vesting
conditions on your termination date shall vest if and to the extent the
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 21





following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter. Notwithstanding the foregoing, if you
are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination due to Permanent Disability and any portion of your RSUs or other
equity awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date.
(f)    Renewal Notice / Non-Renewal. CBS shall notify you six (6) months prior
to the expiration of the Term in writing if it intends to continue your
employment beyond the expiration of the Term. If you are notified that CBS does
intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification. Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed on the date that is the last
day of the Term, but have not entered into a new contractual relationship with
CBS (or any of CBS’s subsidiaries), and CBS advises on or before the last day of
the Term that it does not wish to continue your employment on an “at will” basis
beyond expiration of the Term, your employment shall automatically terminate on
the day next following the last day of the Term, and, except as set forth in
paragraph 7(j)(v) of this Agreement, you shall be eligible to receive severance
under the then current CBS severance policy applicable to executives at your
level, subject to the terms of such severance policy (including your execution
of a release in favor of CBS pursuant to such policy to the extent required). If
you remain in the employ of CBS beyond the end of the Term, but have not entered
into a new contractual relationship with CBS (or any of CBS’s subsidiaries),
your continued employment shall be “at will” and on such terms and conditions as
CBS may at the time establish, and either party, during such period, may
terminate your employment at any time, provided that if CBS terminates your
employment during such period without cause, then, except as set forth in
paragraph 7(j)(v) of this Agreement, you shall become eligible to receive
severance under the then current CBS severance policy applicable to executives
at your level, subject to the terms of such severance policy (including your
execution of a release in favor of CBS pursuant to such policy to the extent
required).
(g)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(g) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 22





the Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.
(h)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(C) or
7(c)(ii)(C), or 7(j)(ii)(C), as applicable, with respect to medical and dental
benefits), participation in all CBS benefit plans and programs (including,
without limitation, vacation accrual, all retirement and related excess plans
and LTD) will terminate upon the termination of your employment except to the
extent otherwise expressly provided in such plans or programs, and subject to
any vested rights you may have under the terms of such plans or programs. The
foregoing shall not apply to the LTIP and, after the termination of your
employment, your rights under the LTIP shall be governed by the terms of the
LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.
(i)    Release; Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii), 7(c)(ii) or 7(j)(ii), as applicable, within sixty (60) days following
your termination of employment, (x) you shall have executed and delivered to CBS
a general release in a form satisfactory to CBS (but that does not impose any
post-employment covenants or obligations on you other than as specifically
provided in this Agreement) and (y) such general release shall have become
effective and irrevocable in its entirety (such date, the “Release Effective
Date”); provided, however, that if, at the time any cash severance payments are
scheduled to be paid to you pursuant to paragraph 7(b)(ii), 7(c)(ii) or
7(j)(ii), as applicable, you have not executed a general release that has become
effective and irrevocable in its entirety, then any such cash severance payments
shall be held and accumulated without interest, and shall be paid to you on the
first Regular Payroll Date following the Release Effective Date. Your failure or
refusal to sign and deliver the release or your revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(b)(ii), 7(c)(ii) or 7(j)(ii), as applicable. Notwithstanding
the foregoing, if the sixty (60) day period does not begin and end in the same
calendar year, then the Release Effective Date shall occur no earlier than
January 1st of the calendar year following the calendar year in which your
termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii) and 7(j)(ii),
as applicable, shall immediately cease, and CBS shall have no further
obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 23







(j)    Payments in Connection with Certain Corporate Events.
(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:
(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause (D)
below) immediately prior to such transaction; or
(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or
(C)    at any time after the Effective Date, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) stock representing more than twenty
percent (20%) of the general voting power of CBS at a time when the person who,
on January 1, 2011, is the ultimate beneficial owner (within the meaning of Rule
13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting Beneficial Owner”) of
a majority of the general voting power of CBS no longer is the Ultimate Voting
Beneficial Owner of a majority thereof; or
(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of the Effective
Date, constitute the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 24





(ii)    Termination Payments. In the event that your employment terminates under
circumstances described in paragraph 7(b)(i) or 7(c)(i) at any time during the
twenty-four (24) month period following the date of a Corporate Event, provided
that such Corporate Event occurs during the Term, you shall thereafter receive,
less applicable withholding taxes, (x) the Accrued Obligations, payable within
thirty (30) days following your termination date, and (y) subject to your
compliance with paragraph 7(i) hereunder, the following payments and benefits:
(A)    Pro-Rata Bonus: a Bonus for the calendar year in which your employment is
terminated, such Bonus to be determined based on actual performance and
consistent with senior executives who remain employed with CBS, and then
prorated based on the number of calendar days of such year elapsed through the
date your employment is terminated (the “Pro-Rata Bonus”), payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year;
(B)    Enhanced Severance Amount: an amount equal to three (3) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the average of your actual annual Bonus awards for the three
years immediately preceding the year in which your employment is terminated (the
“Enhanced Severance Amount”). To the extent the Enhanced Severance Amount
exceeds the sum of (x) the amount determined pursuant to paragraph 7(b)(ii)(A)
or 7(c)(ii)(A), as applicable, and (y) the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such excess portion shall
be paid in a lump sum within thirty (30) days following your termination date.
The remaining portion of the Enhanced Severance Amount that is equal to the
amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(A) or 7(c)(ii)(A), as applicable; and the remaining portion of the
Enhanced Severance Amount that is equal to the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid in accordance
with the schedule described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as
applicable; provided, however, that to the extent such remaining portions of the
Enhanced Severance Amount do not constitute “deferred compensation” within the
meaning of Code Section 409A, such portions shall also be paid in a lump sum
within thirty (30) days following your termination date, with any remainder to
be paid in accordance with the schedules described in paragraph 7(b)(ii)(A) and
7(b)(ii)(B) or paragraph 7(c)(ii)(A) and 7(c)(ii)(B), as applicable; provided,
further, that if you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of the Enhanced Severance Amount that would
be paid to you during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall be paid to you in a lump sum on the Permissible
Payment Date rather than as described above, and any remaining Enhanced
Severance Amount shall be paid to you or your estate, as applicable, in



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 25





accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(j)(ii)(B)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law;
(D)    Life Insurance: life insurance coverage for thirty-six (36) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer);
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(j) above),
and will continue to be exercisable until their expiration date;
(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until their expiration date; and
(III)    With respect to all awards of RSUs and other equity awards (or portions
thereof) that have not vested on the date your employment is terminated, such
awards shall accelerate and vest immediately on the Release Effective Date and
be settled within ten (10) business days thereafter.
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 26





the time of your termination and any portion of your RSU and other equity awards
that would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall instead be settled on the Permissible
Payment Date; and
(F)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement firm by the end of the calendar year following the
calendar year in which the outplacement services are provided.
(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(j)(ii) by seeking other employment. The
payments provided for in paragraph 7(j)(ii) are in lieu of any other severance
or income continuation or protection in this Agreement or in any CBS plan,
program or agreement that may now or hereafter exist, unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(j)(ii) of this Agreement.
(iv)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(j)(ii)(A), (B), (C) or (E) that would have been paid to you had you
continued to live, all such amounts and benefits shall be paid, less applicable
deductions and withholding taxes, to your beneficiary (or, if no beneficiary has
been designated, your estate) in accordance with the applicable payment
schedule.
(v)    Survival of Provisions. If a Corporate Event occurs during the Term, the
provisions of this paragraph 7(j) (and any other provision in this Agreement
which relates to or is necessary for the enforcement of the parties’ rights
under this paragraph 7(j)) shall survive the expiration of the Term of this
Agreement. For avoidance of doubt, the provisions of paragraphs 6(a) and 6(c)
shall apply so long as any payments are due to you pursuant to this paragraph
7(j), even if your termination date occurs following expiration of the Term of
this Agreement.
8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 27







9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.
10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Senior Vice
President, Corporate Secretary, CBS Corporation. Any notice given by registered
mail shall be deemed to have been given three days following such mailing.
11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any majority-owned subsidiary of or any successor in interest to
CBS.
12.    California Law, Etc. This Agreement and all matters and issues collateral
thereto shall be governed by the laws of the State of California applicable to
contracts entered into and performed entirely within the State of California,
with respect to the determination of any claim, dispute or disagreement, which
may arise out of the interpretation, performance or breach of this Agreement.
13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
14.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
15.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 28





16.    Payment of Deferred Compensation – Code Section 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 16 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.
(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of CBS
covered by this Agreement shall not be subject to liquidation or exchange for
cash or another benefit.
17.    Arbitration.    If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney's fees, and there shall be no award of attorney's
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her discretion) in a dispute concerning the enforcement of
the provisions of this Agreement in relation to paragraph 7(j), you shall be
entitled to recover all of your costs (including attorney's fees) reasonably
incurred in connection with such dispute. Following the arbitrator's issuance of
a final non-appealable award setting forth that you are the prevailing party,
CBS shall reimburse you for such costs within thirty (30) days following its
receipt of reasonable written evidence substantiating such costs, provided that
in no event will payment be made to you later than the last day of the calendar
year next following the calendar year in which the award is issued. If there is
a dispute regarding the reasonableness of the costs you incur, the same
arbitrator shall determine, in his or her discretion, the costs that shall be
reimbursed to you by CBS. Judgment upon the final award(s) rendered by such
arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 29





your alleged violation of the terms of Section 6 of this Agreement, and you
hereby consent and agree to exclusive personal jurisdiction in any state or
federal court located in the City of New York, Borough of Manhattan.
18.    Limitation on Payments. 
(a)    In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 18, would be subject to the excise tax
imposed by Section 4999 of the Code, then your payments and benefits under this
Agreement or other payments or benefits (the “280G Amounts”) will be either:
(A)    delivered in full; or
(B)    delivered as to such lesser extent that would result in no portion of the
280G Amounts being subject to the excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you on an after-tax basis, of the greatest amount of 280G
Amounts, notwithstanding that all or some portion of the 280G Amounts may be
taxable under Section 4999 of the Code.
(b)    Reduction Order.  In the event that a reduction of 280G Amounts is made
in accordance with this Section 18, the reduction will occur, with respect to
the 280G Amounts considered parachute payments within the meaning of
Section 280G of the Code, in the following order: 
(i)    reduction of cash payments in reverse chronological order (i.e., the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);
(ii)    cancellation of equity awards that were granted “contingent on a change
in ownership or control” within the meaning of Code Section 280G, in the reverse
order of date of grant of the awards (i.e., the most recently granted equity
awards will be cancelled first);
(iii)    reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (i.e., the vesting of the most recently
granted equity awards will be cancelled first); and
(iv)    reduction of employee benefits in reverse chronological order (i.e., the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced). 



--------------------------------------------------------------------------------



Mr. Lawrence Tu
as of November 11, 2013
Page 30







In no event will you have any discretion with respect to the ordering of payment
reductions.
(c)    Nationally Recognized Firm Requirement.  Unless you and CBS otherwise
agree in writing, any determination required under this Section 18 will be made
in writing by a nationally recognized accounting or valuation firm (the “Firm”)
selected by CBS, whose determination will be conclusive and binding upon you and
CBS for all purposes.  For purposes of making the calculations required by this
Section 18, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. CBS and you will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this
Section 18.  CBS will bear all costs for payment of the Firm’s services in
connection with any calculations contemplated by this Section 18.
19.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.


[signature page to follow]





--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.
Very truly yours,
CBS CORPORATION
By: /s/ Anthony G. Ambrosio    
Name:
Anthony G. Ambrosio

Title:
Senior Executive Vice President, Chief Administrative Officer & Chief Human
Resources Officer

ACCEPTED AND AGREED:
/s/ Lawrence Tu    
Lawrence Tu
Dated: November 11, 2013


